Exhibit 10.2







GENERAL RELEASE AGREEMENT




This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of December 6, 2013,
is entered into by and among Symbid Corp., a Nevada corporation (“Seller”),
Symbid Split Corp., a Nevada corporation (“Split-Off Subsidiary”), and Holli
Morris (the “Buyer”). In consideration of the mutual benefits to be derived from
this Agreement, the covenants and agreements set forth herein, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the execution and delivery hereof, the parties hereto hereby
agree as follows:




1.

Split-Off Agreement.  This Agreement is executed and delivered by Split-Off
Subsidiary pursuant to the requirements of Section 8.3 of that certain Split-Off
Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off Subsidiary
and Buyer as a condition precedent to the closing (the “Closing”) of the
Split-Off Agreement.




2.

Release and Waiver by Split-Off Subsidiary.  For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Split-Off Subsidiary,
on behalf of itself and its assigns, representatives and agents, if any, hereby
covenants not to sue and fully, finally and forever completely releases Seller,
along with its present, future and former officers, directors, stockholders,
members, employees, agents, attorneys and representatives (collectively, the
“Seller Released Parties”), of and from any and all claims, actions,
obligations, liabilities, demands and/or causes of action, of whatever kind or
character, whether now known or unknown, which Split-Off Subsidiary has or might
claim to have against the Seller Released Parties for any and all injuries,
harm, damages (actual and punitive), costs, losses, expenses, attorneys’ fees
and/or liability or other detriment, if any, whenever incurred or suffered by
Split-Off Subsidiary arising from, relating to, or in any way connected with,
any fact, event, transaction, action or omission that occurred or failed to
occur on or prior to the date of the Closing.




3.

Release and Waiver by Buyer.  For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, Buyer hereby covenants not to sue
and fully, finally and forever completely releases the Seller Released Parties
of and from any and all claims, actions, obligations, liabilities, demands
and/or causes of action, of whatever kind or character, whether now known or
unknown which Buyers have or might claim to have against the Seller Released
Parties for any and all injuries, harm, damages (actual and punitive), costs,
losses, expenses, attorneys’ fees and/or liability or other detriment, if any,
whenever incurred or suffered by Buyer arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur on or prior to the date of the Closing.




4.

Additional Covenants and Agreements.




(a)

Each of Split-Off Subsidiary and Buyer, on the one hand, and Seller, on the
other hand, waives and releases the other from any claims that this Agreement
was procured by fraud or signed under duress or coercion so as to make this
Agreement not binding.




(b)

Each of the parties hereto acknowledges and agrees that the releases set forth
herein do not include any claims the other party hereto may have against such
party for such party’s failure to comply with or breach of any provision in this
Agreement or the Split-Off Agreement.




(c)

Notwithstanding anything contained herein to the contrary, this Agreement shall
not release or waive, or in any manner affect or void, any party’s rights and
obligations under the Split-Off Agreement.




5.

Modification.  This Agreement cannot be modified orally and can only be modified
through a written document signed by both parties.




6.

Severability.  If any provision contained in this Agreement is determined to be
void, illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision that
was determined to be void, illegal or unenforceable had not been contained
herein.











--------------------------------------------------------------------------------










7.

Expenses.  The parties hereto agree that each party shall pay its respective
costs, including attorneys’ fees, if any, associated with this Agreement.




8.

Further Acts and Assurances.  Split-Off Subsidiary and Buyer each agree that it
will act in a manner supporting compliance, including compliance by its
Affiliates, with all of its obligations under this Agreement and, from time to
time, shall, at the request of Seller, and without further consideration, cause
the execution and delivery of such other instruments of release or waiver and
take such other action or execute such other documents as such party may
reasonably request in order to confirm or effect the releases, waivers and
covenants contained herein, and, in the case of any claims, actions,
obligations, liabilities, demands and/or causes of action that cannot be
effectively released or waived without the consent or approval of other persons
or entities that is unobtainable, to use its best reasonable efforts to ensure
that the Seller Released Parties receive the benefits thereof to the maximum
extent permissible in accordance with applicable law or other applicable
restrictions, and shall perform such other acts which may be reasonably
necessary to effectuate the purposes of this Agreement.  For the purposes of
this Agreement, an “Affiliate” is a person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, another specified person or entity.




9.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts or choice of laws thereof.




10.

Entire Agreement. This Agreement constitutes the entire understanding and
agreement of Seller, Split-Off Subsidiary and Buyer and supersedes prior
understandings and agreements, if any, among or between Seller, Split-Off
Subsidiary and Buyer with respect to the subject matter of this Agreement, other
than as specifically referenced herein. This Agreement does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by Split-Off Subsidiary or
Buyer to Seller under any prior agreement.







[Signature Page Follows]











2







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.




SYMBID CORP.







By:/s/ Noah Levinson

Name:  Noah Levinson

Title:  President







SYMBID SPLIT CORP.







By: /s/ Holli Morris

Name: Holli Morris

Title:  President







BUYER:







/s/ Holli Morris

HOLLI MORRIS












